Title: To Benjamin Franklin from D’Açarq, 11 March 1782
From: Acarq, Jean-Pierre d’
To: Franklin, Benjamin


Monsieur,
à aire en artois près de l’arsenal le 11 Mars 1782
Je Vous offre aujourd’hui L’hommage De Mon ode à L’illustre Corps Dont Vous êtes L’âme Eclairée et Vertueuse. Je Souhaiterois ardemment que Vous trouvassiez Cette ode, et Les Deux précédentes pièces, Dignes D’être présentées en mon nom par Votre Canal à Votre immortelle République. Si Chacune Séparément ne Dit pas tout, il Me Semble que Les trois Réunies Disent Beaucoup, et que Leur publication par La Voie typographique Ne pourroit produire qu’un Bon effet. Vous êtes à portée De Leur faire Donner Cette Existence publique, je Voudrois Seulement que Vous Eussiez La Bonté De me faire Garder L’anonyme; il Suffira De Mettre par M.D.XXX, Les trois Etoiles Signifieront Ce qu’on jugera à propos De Leur faire Signifier, il me Suffira que Vous Scachiez qu’elles me Désignent.
Je Vous fais, Monsieur, un Million De Remercîments De La Réponse Dont Vous M’avez honoré, C’est un Billet Doux que je Conserverai Bien précieusement. Je Vous Demande D’avoir La permission De Vous aller faire De temps en temps Ma Cour Lorsque je Serai Rentré Dans paris, où j’espère que je me trouverai Vers La fin De Cette année. Le Baron De Vérulam (françois Bacon) Ecrivoit à jacques 1. R. D’ang. [Roi d’Angleterre] qu’il n’avoit souhaité De Vivre, que pour Etudier, et qu’il Etoit obligé D’Etudier pour Vivre. Je Suis Dans Le Cas Du Célèbre Chancellier, et C’est pour Cette Raison qu’il m’importe De ne pas mettre mon nom au Bas Des trois odes, parce que je Serai Dans la nécessité De Donner Des Leçons Sur notre Langue aux Etrangers, Spécialement aux Anglois qui Recuseroient pour Leur Docteur en Cette Matière Le panégyriste affiché De Leurs Ennemis.
Je suis avec un Respect infini, Monsieur, De Votre Excellence Le très humble et très obéissant Serviteur;
D Açarqancien professeur de l’Ecole Royalemilitaire des académies d’a. de l. R. et de l. C.
